Wilbert Naker v. Commissioner.Naker v. CommissionerDocket No. 81471.United States Tax CourtT.C. Memo 1961-263; 1961 Tax Ct. Memo LEXIS 88; 20 T.C.M. (CCH) 1376; T.C.M. (RIA) 61263; September 18, 1961*88  Lawrence A. Willenson, Esq., for the petitioner. William J. Wise, Esq., for the respondent.  WITHEYMemorandum Findings of Fact and Opinion WITHEY, Judge: The Commissioner has determined a deficiency of $132 in the income tax of the petitioner for 1955 and a deficiency in the same amount for 1956. The only issue for determination is whether the petitioner furnished more than one-half of the support for 1955 and 1956 of his son for whom he claimed a dependency exemption for each of the years. Findings of Fact Some of the facts have been stipulated and are found accordingly. The petitioner is a resident of Milwaukee, Wisconsin, and timely filed his Federal income tax returns for 1955 and 1956 with the director in that city. During 1955 and 1956 the petitioner and Jane M. Naker, now Jane M. Jacobson, were divorced and living apart. During those years Daniel Naker, son of petitioner and Jane, born in 1949, resided with Jane. The total amount of Daniel's support during 1955 and 1956 was at least $1,580 and $1,640, respectively, of which the petitioner contributed $728 and 702, respectively. In his income tax returns for 1955 and 1956 the petitioner claimed*89  dependency exemptions for Daniel. In determining the deficiencies here involved the respondent determined that the exemptions were not allowable. Opinion From a consideration of the record we have made findings as to the total amount of Daniel's support during the taxable years in question and the amounts which the petitioner contributed thereto. Those findings disclose that petitioner did not contribute more than one-half of Daniel's support for either of the years involved. Consequently the action of the respondent is sustained. Decision will be entered for the respondent.